Exhibit 10.5
ADVENTRX Pharmaceuticals, Inc. 2008 Omnibus Incentive Plan
Non-Statutory Stock Option Grant Agreement — Director
     THIS NON-STATUTORY STOCK OPTION GRANT AGREEMENT- Director (this
“Agreement”), effective as of                     , 20___(the “Grant Date”), is
entered into by and between ADVENTRX Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and                      (the “Grantee”).
     1. Grant of Option. The Company hereby grants to the Grantee a
non-statutory stock option (the “Option”) to purchase                 shares of
common stock of the Company, par value $0.001 per share (the “Shares”), at the
exercise price of $                     per Share (the “Exercise Price”). The
Option is not intended to qualify as an incentive stock option under Section 422
of the Code.
     2. Subject to the Plan. This Agreement is subject to the provisions of the
ADVENTRX Pharmaceuticals, Inc. 2008 Omnibus Incentive Plan (the “Plan”), and,
unless the context requires otherwise, terms used herein shall have the same
meaning as in the Plan. In the event of a conflict between the provisions of the
Plan and this Agreement, the Plan shall control.
     3. Term of Option. Unless the Option terminates earlier pursuant to the
provisions of this Agreement, the Option shall expire on the tenth anniversary
of the Grant Date.
     4. Vesting. The Option shall become vested with respect to 1/12 of the
Shares at the end of each successive month after [the Grant Date] until all of
the Shares have vested; provided, however, that the Grantee is then providing
Services.
     5. Exercise of Option
     (a) Manner of Exercise. To the extent vested, the Option may be exercised,
in whole or in part, by delivering written notice to the Company in accordance
with paragraph (g) of Section 8 in such form as the Company may require from
time to time. Such notice shall specify the number of Shares subject to the
Option as to which the Option is being exercised, and shall be accompanied by
full payment of the Exercise Price of such Shares in a manner permitted under
the terms of Section 5.5 of the Plan, except that payment with previously
acquired Shares may only be made with the consent of the Committee. The Option
may be exercised only in multiples of whole Shares and no fractional Shares
shall be issued.
     (b) Issuance of Shares. Upon exercise of the Option and payment of the
Exercise Price for the Shares as to which the Option is exercised, the Company
shall issue to the Grantee the applicable number of Shares in the form of fully
paid and nonassessable Shares.
     (c) Capitalization Adjustments. The number of Shares subject to the Option
and the Exercise Price shall be equitably and appropriately adjusted as provided
in Section 12.2 of the Plan.

 



--------------------------------------------------------------------------------



 



     6. Termination of Option
     (a) Termination of Service Other Than Due to Death or Disability. Unless
the Option has earlier terminated, the Option shall terminate in its entirety,
regardless of whether the Option is vested, three (3) years after the date the
Grantee ceases to provide Services for any reason other than the Grantee’s death
or Disability. Except as provided in paragraphs (b) and (c) of this Section, any
portion of the Option that is not vested at the time the Grantee ceases to
provide Services shall immediately terminate.
     (b) Death. Upon the Grantee’s death, unless the Option has earlier
terminated, to the extent the Option is not fully vested the Option shall become
fully vested and exercisable. The Grantee’s executor or personal representative,
the person to whom the Option shall have been transferred by will or the laws of
descent and distribution, or such other permitted transferee, as the case may
be, may exercise the Option in accordance with paragraph (a) of Section 5,
provided such exercise occurs within three (3) years after the date of the
Grantee’s death or the end of the term of the Option pursuant to Section 3,
whichever is earlier.
     (c) Disability. In the event that the Grantee ceases to provide Services by
reason of Disability, unless the Option has earlier terminated (i) the Option
shall become fully vested and exercisable and (ii) the Option may be exercised,
in accordance with paragraph (a) of Section 5, provided such exercise occurs
within three (3) years after the date of Disability or the end of the term of
the Option pursuant to Section 3, whichever is earlier. For purposes of this
Agreement, “Disability” shall mean the Grantee’s becoming disabled within the
meaning of Section 22(e)(3) of the Code, or as otherwise determined by the
Committee in its discretion. The Committee may require such proof of Disability
as the Committee in its sole and absolute discretion deems appropriate and the
Committee’s determination as to whether the Grantee has incurred a Disability
shall be final and binding on all parties concerned.
     (d) Automatic Extension of Exercise Period. Notwithstanding any provisions
of paragraphs (a), (b) or (c) of this Section to the contrary, if exercise of
the Option following termination of service during the time period set forth in
the applicable paragraph or sale during such period of the Shares acquired on
exercise would violate any of the provisions of the federal securities laws (or
any Company policy related thereto), the time period to exercise the Option
shall be extended until the later of (i) forty-five (45) days after the date
that the exercise of the Option and sale of the Shares acquired on exercise
would not be a violation of the federal securities laws (or a related Company
policy), or (ii) the end of the time period set forth in the applicable
paragraph.
     7. Change in Control.
     (a) Effect on Option. In the event of a Change in Control, the Option shall
(i) vest and become exercisable on the day prior to the date of the Change in
Control if the Grantee is then providing Services and (ii) terminate on the date
of the Change in Control.

- 2 -



--------------------------------------------------------------------------------



 



     (b) Other Agreement or Plan. The provisions of this Section (including the
definition of Cause), shall be superseded by the specific provisions, if any, of
a written service or, if applicable, employment agreement between the Grantee
and the Company, or a severance plan of the Company covering the Grantee,
including a change in control severance agreement or plan, to the extent such a
provision provides a greater benefit to the Grantee.
     8. Miscellaneous.
     (a) No Rights of Stockholder. The Grantee shall not have any of the rights
of a stockholder with respect to the Shares subject to this Option until such
Shares have been issued upon the due exercise of the Option.
     (b) No Registration Rights; No Right to Settle in Cash. The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the U.S. Securities and Exchange Commission (“SEC”)) any of
(a) the offer or issuance of any Award, (b) any Shares issuable upon the
exercise of any Award, or (c) the sale of any Shares issued upon exercise of any
Award, regardless of whether the Company in fact undertakes to register any of
the foregoing. In particular, in the event that any of (x) any offer or issuance
of any Award, (y) any Shares issuable upon exercise of any Award, or (z) the
sale of any Shares issued upon exercise of any Award are not registered with any
governmental body or organization (including, without limitation, the SEC), the
Company will not under any circumstance be required to settle its obligations,
if any, under this Plan in cash.
     (c) Nontransferability of Option. Except to the extent and under such terms
and conditions as determined by the Committee, the Option shall be
nontransferable otherwise than by will or the laws of descent and distribution,
and during the lifetime of the Grantee, the Option may be exercised only by the
Grantee or, during the period the Grantee is under a legal disability, by the
Grantee’s guardian or legal representative. Notwithstanding the foregoing, the
Grantee may, by delivering written notice to the Company, in a form provided by
or otherwise satisfactory to the Company, designate a third party who, in the
event of the Grantee’s death, shall thereafter be entitled to exercise the
Option.
     (d) Severability. If any provision of this Agreement shall be held unlawful
or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and
(ii) not affect any other provision of this Agreement or part thereof, each of
which shall remain in full force and effect.
     (e) Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of California, other than its conflict of
laws principles.
     (f) Headings. The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



     (g)  Notices. All notices required or permitted under this Agreement shall
be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail, postage prepaid. Notice by mail shall be
deemed delivered on the date on which it is postmarked.
     Notices to the Company should be addressed to:
     ADVENTRX Pharmaceuticals, Inc.
     6725 Mesa Ridge Road, Suite 100
     San Diego, CA 92121
     Attention: General Counsel
     Notice to the Grantee should be addressed to the Grantee at the Grantee’s
address as it appears on the records of the Company or a Subsidiary or a
successor company (or a subsidiary or parent thereof).
     The Company or the Grantee may by writing to the other party, designate a
different address for notices.
     If the receiving party consents in advance, notice may be transmitted and
received via facsimile or via such other electronic transmission mechanism as
may be available to the parties. Such notices shall be deemed delivered when
received.
     (h) Agreement Not a Contract.  This Agreement (and the grant of the Option)
is not an employment or service contract, and nothing in the Option shall be
deemed to create in any way whatsoever any obligation on Grantee’s part to
continue as an employee or director of or consultant to the Company or a
Subsidiary or a successor company (or a subsidiary or parent thereof), or of the
Company or a Subsidiary or a successor company (or a subsidiary or parent
thereof) to continue Grantee’s service as such an employee, director or
consultant.
     (i) Entire Agreement; Modification. This Agreement and the Plan contain the
entire agreement between the parties with respect to the subject matter
contained herein and may not be modified, except as provided in the Plan or in a
written document signed by each of the parties hereto, and may be rescinded only
by a written agreement signed by both parties.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Grant Date.

                  ADVENTRX PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
     
 
   
 
                     
 
      Grantee    

- 4 -